            Case 6:18-cv-01107-MK       Document 39       Filed 09/10/21     Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON


MICHAEL D. SIMMONS,                                Case No. 6:18-cv-01107-MK

       Plaintiff,
                                                   ORDER APPROVING PLAINTIFF’S
                    vs.                            MOTION FOR ATTORNEY FEES
                                                   PURSUANT TO 42 U.S.C. §406(b)
COMMISSIONER,
Social Security Administration,

       Defendant.


       After considering Plaintiff's Motion for Attorney Fees, and counsel for Defendant having

no objection, Order is hereby granted in the sum of $14,557.10 for attorney fees pursuant to 42

U.S.C. §406(b). When issuing the § 406(b) check for payment to Plaintiff’s attorney, the

Commissioner is directed to send the full award of $14,557.10, less any applicable processing or

user fees prescribed by statute, to Plaintiff’s attorney, Mark A. Manning, at HARDER, WELLS,

BARON & MANNING, P.C., 474 Willamette Street, Eugene, Oregon 97401. Any amount

withheld after all administrative and court attorney fees are paid should be released to the

claimant.

     IT IS SO ORDERED this 10th day of September 2021.
                                                              s/ Mustafa T. Kasubhai
                                                              MUSTAFA T. KASUBHAI
                                                              United States Magistrate Judge
Proposed Order submitted by:
Mark A. Manning
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street
Eugene, OR 97401
(541) 686-1969
mmanning@hwbm.net
Of Attorneys for Plaintiff
